Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 18,
2012, between Westinghouse Solar, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall have the right to issue and sell to the
Purchasers from time to time as provided herein, and the Purchasers shall be
obligated to purchase from the Company, and the Purchasers shall have the right
to purchase from the Company from time to time as provided herein, and the
Company shall be obligated to sell to the Purchasers, Preferred Stock of the
Company pursuant to the Company’s effective registration statement under the
Securities Act, file No. 333-180239, subject to the applicable limits on the
number of shares that may be issued thereunder at any time, for a total
aggregate cash purchase price of up to $1,245,000.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein) and
(b) the following terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Initial Closing by the Company with the Secretary of State of
Delaware, in the form of Exhibit A attached hereto.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Commitment Period” means the period starting on the Initial Closing Date and
ending on December 31, 2012.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
 
1

--------------------------------------------------------------------------------

 
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means DLA Piper LLP (US), with offices located at 2000
University Avenue, East Palo Alto, CA 94303.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Draw Down” means a Company Draw Down or a Purchaser Draw Down.
 
“Draw Down Notice” means a Company Draw Down Notice or a Purchaser Draw Down
Notice.
 
“Draw Down Preferred Stock” means the shares of Preferred Stock issuable
pursuant to a Draw Down.
 
“Equity Conditions” means, at the time or during the period in question, (i)
there is an effective Registration Statement pursuant to which the Company is
permitted to utilize the Prospectus and any Prospectus Supplement thereunder to
sell all of the Preferred Stock and Underlying Shares (issued and to be issued
upon conversion of the Preferred Stock), including, if applicable, compliance
with the limitation on the aggregate number of shares of Common Stock issuable
in a 12 month period pursuant to General Instruction I.B.6 of Form S-3, (ii) the
Common Stock is trading on the Trading Market and all of the Underlying Shares
issuable pursuant to the Transaction Documents are listed or quoted (if
applicable) for trading on a Trading Market (and the Company believes, in good
faith, that trading of the Common Stock on a Trading Market will not be
suspended or discontinued), (iii) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the Underlying Shares underlying the Draw Down Preferred Stock (issued and
issuable pursuant to this Agreement), and (iv) the Company, directly or
indirectly, has not provided the Purchasers with any material, non-public
information that has not been made publicly available in a widely disseminated
release or a Commission filing.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, independent contractors providing services to the Company, officers
or directors of the Company pursuant to any stock or option plan or agreement
duly adopted by a majority of the non-employee members of the Board of Directors
of the Company or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of any such securities, (c) securities upon the declaration
of a dividend on any of the outstanding Series B Preferred Stock of the Company
or Preferred Stock, (d) securities issued to federal or state licensed banks or
commercial lending institutions in partial consideration for credit facilities
or lease financing facilities extended to the Company, (e) securities issued to
CBD Energy Limited, and (f) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or the owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in
securities.  Notwithstanding anything herein to the contrary, with respect to
issuances to independent contractors in clause (a) above and federal or state
licensed banks or commercial lending institutions in clause (d) above the
aggregate amount of securities issuable as Exempt Issuances shall not exceed
$250,000 in any 12-month period, such securities shall be issued as restricted
securities and the effective consideration per share of Common Stock or
effective exercise or conversion price shall not be less than the then
prevailing market price.  Additionally, in no event shall an exchange of Common
Stock or Common Stock Equivalents for outstanding Indebtedness (i.e. Securities
Act Section 3(a)(9) or 3(a)(10) exchange) be deemed an Exempt Issuance.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
 
2

--------------------------------------------------------------------------------

 
 
“G&M” means Grushko & Mittman, P.C., with offices located at 515 Rockaway Avenue
Valley Stream, NY 11581.
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).
 
“Initial Closing” means the initial closing of the purchase and sale of the
Preferred Stock pursuant to Section 2.1.
 
“Initial Closing Date” means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Initial Subscription Amount and (ii) the Company’s obligations to deliver
certificates representing shares of Preferred Stock, in each case, have been
satisfied or waived, and in any event, on or before the 3rd Trading Day
following the date hereof.
 
“Initial Closing Statement” means a Closing Statement in the form on Annex A
attached hereto.
 
“Initial Subscription Amount” means, as to each Purchaser, the aggregate amount
to be paid for the Preferred Stock hereunder at the Initial Closing, as
specified below such Purchaser’s name on the signature page of this Agreement
and next to the heading “Initial Subscription Amount,” in United States dollars
and in immediately available funds.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Dollar Amount” shall mean $350,000.
 
“Minimum Dollar Amount”  shall mean $50,000.
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(hh).
 
“OFAC” shall have the meaning ascribed to such term in Section 3.1(gg).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the up to 1,245 shares of the Company’s Series C
Convertible Preferred Stock issuable hereunder, and having the rights,
preferences and privileges set forth in the Certificate of Designation, in the
form of Exhibit A hereto.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.11(e).
 
“Prospectus” means the final prospectus filed with the Registration Statement.
 
“Prospectus Supplement” means one or more supplements to the Prospectus
complying with Rule 424(b) of the Securities Act, and that is filed with the
Commission and delivered by the Company to each Purchaser in connection with the
Initial Closing and subsequent Draw Downs under this Agreement.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Statement” means the effective registration statement with
Commission file No. 333-180239 which registers the sale to the Purchasers of the
Securities.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Preferred Stock, and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Settlement” means the delivery of Draw Down Preferred Stock to each applicable
Purchaser, and each such Purchaser’s delivery of payment therefor by transfer to
the Company’s bank account of immediately available funds.
 
“Settlement Date” means either a Company Settlement Date (as defined in Section
6.1(b)) or a Purchaser Settlement Date (as defined in Section 6.2(a)).
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Stated Value” means $1,000.00 per share of Preferred Stock.
 
 “Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11(b).
 
“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2011
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Alternext, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the Over-The-Counter
Bulletin Board (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Certificate of Designation all
exhibits and schedules thereto and hereto, and any other documents or
agreements, executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 1218 Third Avenue Suite
1700, Seattle, Washington 98101, and a facsimile number of (206) 682-0812, and
any successor transfer agent of the Company.
 
“Triggering Event” shall have the meaning set forth in the Certificate of
Designation.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock and issued and issuable in lieu of the cash
payment of dividends on the Preferred Stock in accordance with the terms of the
Certificate of Designation.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Purchase and Sale of Preferred Stock.  Upon the terms and subject to the
conditions of this Agreement, during the term of this Agreement (a) at its
discretion, the Company may sell and issue to the Purchasers and the Purchasers
shall be obligated to purchase from the Company and (b) at their discretion, the
Purchasers may elect to purchase from the Company and the Company shall be
obligated to sell to the Purchasers, shares of Preferred Stock up to the lesser
of (i) the amount then permitted to be issued under the Registration Statement
pursuant to the Securities Act and General Instruction I.B.6 of Form S-3 and
(ii) a total aggregate cash purchase price of $1,245,000; provided, however,
that at the Initial Closing and on the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, 750 shares of
Preferred Stock for an aggregate amount of $750,000. Each Purchaser shall
deliver to the Company, via wire transfer or a certified check of immediately
available funds equal to such Purchaser’s Initial Subscription Amount as set
forth on the signature page hereto executed by such Purchaser and the Company
shall deliver to each Purchaser its respective Preferred Stock as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Initial Closing
Date.  Upon satisfaction of the covenants and conditions set forth in Sections
2.2 and 2.3, the Initial Closing shall occur at the offices of G&M or such other
location as the parties shall mutually agree.
 
2.2 Initial Closing Deliveries.
 
(a) On or prior to the Initial Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:
 
(i) a copy of this Agreement duly executed by the Company;
 
(ii) a copy of a legal opinion of Company Counsel, substantially in the form of
Exhibit B attached hereto; and
 
(iii) a certificate evidencing a number of shares of Preferred Stock equal to
such Purchaser’s Initial Subscription Amount divided by the Stated Value,
registered in the name of such Purchaser, and evidence of the filing and
acceptance of the Certificate of Designation from the Secretary of State of
Delaware, with the total of all such certificates evidencing up to 750 shares of
Preferred Stock;
 
(iv)  a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver, from time to time, via the Depository
Trust Company’s Deposit/Withdrawal at Custodian system (“DWAC”) Underlying
Shares upon conversion of Preferred Shares; and
 
(v) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).
 
(b) On or prior to the Initial Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i) a duly executed copy of its signature page to this Agreement duly executed
by such Purchaser; and
 
(ii) such Purchaser’s Initial Subscription Amount by wire transfer to the
account as specified in writing by the Company.
 
2.3 Initial Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Initial Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Initial Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Initial Closing Date shall have been performed in
all material respects; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Initial Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Initial Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Initial Closing Date shall have been performed in
all material respects;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v) from the date hereof to the Initial Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Initial Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Initial
Closing.
 
 
5

--------------------------------------------------------------------------------

 
 
2.4 Draw Down Closing Deliverables.
 
(a) On or prior to the Settlement Date of each subsequent Draw Down, the Company
shall deliver or cause to be delivered to each participating Purchaser the
following:
 
(i) a certificate evidencing a number of shares of Preferred Stock equal to such
Purchaser’s Company Investment Amount or Purchaser Investment Amount, as
applicable, divided by the Stated Value, registered in the name of such
Purchaser;
 
(b) On or prior to the Settlement Date of each subsequent Draw Down, each
participating Purchaser shall deliver or cause to be delivered to the Company
the following:
 
(i) such Purchaser’s Company Investment Amount or Purchaser Investment Amount,
as applicable, by wire transfer to the account as specified in writing by the
Company.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as set forth in the
Registration Statement (including any SEC Reports incorporated by reference
therein), or in the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or warranty otherwise
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby makes the following
representations and warranties to each Purchaser as of the date hereof, the
Initial Closing Date and as of each Settlement Date, as follows (unless as of a
specific date therein):
 
(a) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Exhibit 21.1 to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2011.  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission of one or more Prospectus Supplements, (iii)
application(s), if any, to each applicable Trading Market for the issuance and
sale of the Securities for trading thereon in the time and manner required
thereby and (iv) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The
Underlying Shares, when issued in accordance with the terms of the Certificate
of Designation, will be validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by the Company.  The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. The Company has prepared and filed the
Registration Statement in conformity with the requirements of the Securities
Act, which Registration Statement became effective on March 27, 2012, including
the Prospectus, and such amendments and supplements thereto as may have been
required to the date of this Agreement.  The Registration Statement is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Prospectus has been issued by the Commission and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are threatened
by the Commission.  The Company, if required by the rules and regulations of the
Commission, proposes to file the Prospectus Supplement, with the Commission
pursuant to Rule 424(b).  At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at the
Initial Closing Date and each Settlement Date, the Registration Statement and
any amendments thereto, taken together, conformed and will conform in all
material respects to the requirements of the Securities Act and did not and,
taken together, will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and at the Initial Closing Date and each Settlement Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(g) Capitalization.  The capitalization of the Company is as set forth in the
Registration Statement or Prospectus Supplement.  The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as a result of the purchase and sale of the
Securities, and except as disclosed or described in the Registration Statement
(including in the SEC Reports incorporated therein) and for stock options and
other equity grants to employees made under the Company’s existing stock plans,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  Except for outstanding preferred stock and
outstanding warrants disclosed or described in the Registration Statement
(including in any SEC Reports incorporated therein), the issuance and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
 
7

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement or as set forth on Schedule
3.1(i), no event, liability or development that could reasonably be expected to
result in a Material Adverse Effect has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one Trading Day prior
to the date that this representation is made.
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, to the knowledge of the Company, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect, to
the knowledge of the Company, none of the Company’s or its Subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with the Company or such Subsidiary, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good.  No executive officer of the Company or any Subsidiary, to the knowledge
of the Company, is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance in all material
respects with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(l) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
is or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens reflected in the Company’s Financial Statements, such Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries, and Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made in accordance with
GAAP, and the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(o) Patents and Trademarks.  To its knowledge, the Company and the Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
necessary or material for use in connection with their respective businesses as
described in the SEC Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).  To
the knowledge of the Company, neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any Person.  To the knowledge of the Company, all Intellectual
Property Rights that it owns or has rights to are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of their intellectual
property that consist of trade secrets, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in all
material respects in compliance with all provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Initial Closing Date and each
Settlement Date.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially adversely
affected, or is reasonably likely to materially adversely affect, the Company’s
internal control over financial reporting.
 
 
9

--------------------------------------------------------------------------------

 
 
(s) Certain Fees.  Except as set forth on Schedule 3.1(s) hereto, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u) Registration Rights.  Except as set forth on Schedule 3.1(u) hereto, other
than rights which have expired or as to which the Company has previously filed
effective registration statements, no Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.
 
(v) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Except as set forth
on Schedule 3.1(v) hereto, the Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(w) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(x) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement.   The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished, taken as a whole, by or on behalf of the Company to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
 
(z) Solvency.   The Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Initial Closing Date.  The SEC Reports sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $250,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
 
10

--------------------------------------------------------------------------------

 
 
(aa) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(bb) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(cc) Accountants.  The Company’s accounting firm is set forth in the SEC
Reports.  To the knowledge and belief of the Company, such accounting firm (i)
is a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the year ending December 31, 2011.
 
(dd)  Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ee) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers have been asked by the Company to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(ff) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(gg) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
 
(hh) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
 
11

--------------------------------------------------------------------------------

 
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof, the Initial Closing Date and as of each Settlement Date to the Company
as follows (unless as of a specific date therein):
 
(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b) Understandings or Arrangements.  Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on the date of each Draw Down Notice,
and on each date on which it converts any shares of Preferred Stock, it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed Short Sales of the securities of the Company
during the period commencing as of the time that such Purchaser first received a
term sheet (written or oral) setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales in
the future.
 
(g) Need for additional financing.  Such Purchaser understands that it is likely
that the Company will need to obtain additional financing following consummation
of this Agreement in order to fully execute its current business plan and
objectives.  Such financing could be in the form of a sale or sales of equity or
debt or equipment lease financing or a combination of the foregoing. Such
financing could lead to material dilution to the Company’s then existing equity
holders and could provide for terms that restrict the operations of the
Company.  There can be no assurance that any additional financing following the
consummation of this Agreement will be available to the Company on commercially
reasonable terms or at all.  In the event the Company is unable to obtain
additional financing, it may not be able to fully execute its business plan and
objectives and could be forced to curtail some or all of its operations.
 
 
12

--------------------------------------------------------------------------------

 
 
(h) Such Purchaser understand and recognize that the purchase of the Securities
is highly speculative and involves a high degree of risk and that only investors
who can afford the loss of their entire investment should consider investing in
the Company.  Such Purchaser has reviewed the risk factors in the SEC Reports.
 
(i) The address of such Purchaser furnished by him/her on the signature pages
hereto is the undersigned’s principal residence if he/she is an individual or
its principal business address if it is a corporation or other entity.
 
(j) If such Purchaser is not a United States person, it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to purchase the Securities or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Securities, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Securities.  Such
Purchaser’s payment for, and its continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.  The Company further
acknowledges that the Conversion Price of the Company’s issued and outstanding
Series B Preferred Stock (which Conversion Price is $0.25 prior to the Initial
Closing) will be reduced as a result of the issuance of the Preferred Stock
under this Agreement at the Initial Closing, and may be further reduced as a
result of future issuances of Preferred Stock pursuant to Draw Downs by the
Company.
 
4.2 Furnishing of Information.  Until the time that no Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.
 
4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy any security (as defined in Section 2 of the Securities Act) that would
be integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4 Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release or file a Current Report on Form 8-K, disclosing the material
terms of the transactions contemplated hereby, and within one Trading Day
thereafter file a Current Report on Form 8-K including the Transaction Documents
and other documents as exhibits thereto (if not filed with the previous Current
Report on Form 8-K) as required.  In the event of a Draw Down at which the
investment amount (cumulated with any prior but not yet publicly announced Draw
Downs) equals or exceeds $200,000, the Company shall, by 9:00 a.m. (New York
City time) on the Trading Day immediately following the date of the Company Draw
Down Notice or the Purchaser Draw Down Notice, as applicable, issue a press
release or file a Current Report on Form 8-K, disclosing the material terms of
the proposed Draw Down (and of any prior, undisclosed Draw Downs).   From and
after the issuance of each such Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(a) as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).
 
 
13

--------------------------------------------------------------------------------

 
 
4.5 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
4.6 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.7 [RESERVED].
 
4.8 Indemnification of Purchasers.   Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by such Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
 
4.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue all of the Underlying Shares.
 
4.10 Listing of Common Stock. The Company hereby agrees to use all commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the Trading Market on which it is currently listed. The Company further agrees,
if the Company applies to have the Common Stock traded on any other Trading
Market, it will then include in such application all of the Underlying Shares,
and will take such other action as is necessary to cause all of the Underlying
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.
 
4.11 Participation in Future Financing.
 
(a) From the date hereof until the end of the Commitment Period, upon any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents for cash consideration, Indebtedness (other than in a
transaction with a licensed commercial lender) or a combination of units thereof
(a “Subsequent Financing”), the Purchasers collectively shall have the right to
participate in up to an amount of the Subsequent Financing equal to 50% of the
Subsequent Financing (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing.


(b)           At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser.  The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment.
 
 
14

--------------------------------------------------------------------------------

 

 
(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after such Purchaser has received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and representing and
warranting that the Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice.  If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate.


(d)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.


(e)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Initial Closing Date by a
Purchaser electing to participate under this Section 4.11 and (y) the sum of the
aggregate Subscription Amounts of Securities purchased on the Initial Closing
Date by all Purchasers electing to participate under this Section 4.11.


(f)           The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.11, if for any reason the Subsequent Financing
subject to the initial Subsequent Financing Notice is not consummated on the
terms set forth in such Subsequent Financing Notice within 30 Trading Days after
the date of the initial Subsequent Financing Notice.


(g)           Notwithstanding the foregoing, this Section 4.11 shall not apply
in respect of (i) an Exempt Issuance or (ii) an underwritten public offering of
Common Stock.


4.12 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.13 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the Form 8-K as described in Section 4.4.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the Form 8-K as described in Section 4.4,
such Purchaser will maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the Disclosure Schedules.  Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the Form 8-K as
described in Section 4.4, (ii) no Purchaser shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the Form
8-K as described in Section 4.4 and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the issuance of the
Form 8-K as described in Section 4.4.  Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
4.14 Registration Statement.  During the period any Purchaser may exercise the
right to conduct a Draw Down, the Company will not sell or issue any securities
under the Registration Statement to or on behalf of anyone other than the
Purchasers.  For so long as Purchasers hold Preferred Shares, the Company will
not sell or issue and securities under the Registration Statement in any amount
or manner that would prevent or restrict the availability of the Registration
Statement to cover the issuance of Underlying Shares upon conversion of the
Preferred Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
4.15 Capital Changes.  During the term of this Agreement, the Company will
undertake no reverse or forward stock split or reclassification of the Common
Stock without the prior written consent of the Purchasers holding a majority in
interest of the outstanding shares of Preferred Stock.
 
4.16 Management Lock-Up.  Except as set forth on Schedule 4.16, the Company
hereby agrees that, from the date hereof until the 60th day following the
Initial Closing Date (such period, the “Restriction Period”), no member of the
Board of Directors and no officer of the Company (such group, the “Management”)
will offer, sell, contract to sell, hypothecate, pledge or otherwise dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by such
Management or any Affiliate of such Management or any person in privity with
such Management or any Affiliate of such Management), directly or indirectly,
including the filing (or participation in the filing) of a registration
statement with the Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to, any shares of
Common Stock or Common Stock Equivalents beneficially owned, held or hereafter
acquired by such Management; provided, however, that such Management is
permitted to sell or dispose shares of Common Stock to the extent needed to
satisfy or to generate proceeds to cover tax withholdings obligations regarding
their receipt of vesting of Common Stock.  Beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act.  In order to
enforce this covenant, promptly upon the written request of a Purchaser, the
Company shall impose irrevocable stop-transfer instructions preventing the
Transfer Agent from effecting any actions in violation of this Section
4.16.  The Company hereby acknowledges that the enforcement of this Section 4.16
is a material inducement to each Purchaser to complete the transactions
contemplated by this Agreement and that each Purchaser and the Company shall be
entitled to specific performance of the obligations pursuant to this Section
4.17.
 
4.17 Conversion and Exercise Procedures.  The form of Notice of Conversion
included in the Certificate of Designation sets forth the totality of the
procedures required of a Purchaser in order to convert the Preferred Stock.  No
additional legal opinion, other information or instructions shall be required of
any Purchaser to convert their Preferred Stock.  The Company shall honor
conversions of the Preferred Stock and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents and provide all customary legal opinions, instructions or
instruments necessary or advisable for the issuance to the Purchasers of the
Securities and resale by the Purchasers of the Underlying Shares.
 
ARTICLE V.
 
CONDITIONS TO DRAW DOWNS
 
5.1 Conditions Precedent to the Obligation of the Company to sell Draw Down
Preferred Stock.  The obligation hereunder of the Company to proceed to sell and
issue Draw Down Preferred Stock in each Draw Down under this Agreement is
subject to the satisfaction as of each Settlement Date of each of the conditions
set forth below, which conditions are for the Company’s sole benefit and may be
waived by the Company in writing at any time in its sole discretion:
 
(a) Each of the representations and warranties of each participating Purchaser
contained herein shall be true and correct in all material respects as of such
Settlement Date as though made at that time (except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such dates).
 
(b) The Purchasers shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchasers at or
prior to such Settlement Date.
 
(c) On each applicable Draw Down Notice Date and Settlement Date, all of the
Equity Conditions shall be satisfied.
 
(d) The Purchaser Investment Amount for such Draw Down shall not be less than
the Minimum Dollar Amount, and
 
(e) In the case of a Purchaser Draw Down, such Draw Down shall comply with all
of the terms and conditions of Section 6.2(a) and (b).
 
5.2 Conditions Precedent to the Obligation of the Purchasers to purchase Draw
Down Preferred Stock.  The obligation hereunder of the Purchasers to acquire and
pay for Draw Down Preferred Stock is subject to the satisfaction as of each
Settlement Date, of each of the conditions set forth below, which conditions are
for the Purchasers’ sole benefit and may be waived by the Purchasers in writing
at any time in their sole discretion:
 
(a) Each of the representations and warranties of the Company shall be true and
correct in all material respects as of such Settlement Date as though made at
that time (except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date).
 
(b) The Company shall have performed, satisfied and complied in all material
respects with all material covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to such Settlement Date.
 
(c) Trading in the Common Stock shall not have been suspended by the Commission
or the principal Trading Market on the Settlement Date.
 
(d) There shall have been no Material Adverse Effect with respect to the
Company.
 
(e) On each applicable Draw Down Notice Date and Settlement Date, all of the
Equity Conditions shall be satisfied, no Triggering Event shall have occurred
and none of the events set forth in Section 2.3(b)(v) shall have occurred.
 
(f) In the case of a Company Draw Down, such Draw Down shall comply with all of
the terms and conditions of Section 6.1(a), (b), (c) and (d).
 
(g) The Purchaser Investment Amount for such Draw Down may not exceed the
Maximum Dollar Amount.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
 
DRAW DOWN TERMS
 
6.1 Company Draw Down Terms.
 
(a)           The Company must inform the Purchasers by delivering on or before
December 31, 2012, a draw down notice and compliance certificate, in the form of
Exhibit C hereto (the “Company Draw Down Notice”), via facsimile or email
transmission in accordance with Section 8.3, as to the amount of the Company
Draw Down (the “Company Investment Amount”) the Company wishes to exercise.
 
(b)           The Company Draw Down Notice shall set forth the number of shares
of Preferred Stock issuable and the aggregate Purchase Price as to such Company
Draw Down.
 
(c)           Only one Company Draw Down shall be allowed per fourteen calendar
days, unless waived in writing by the Purchasers.
 
(d)           No Company Draw Down shall be allowed until the fifteenth calendar
day after the Initial Closing Date.
 
(e)           Each Company Draw Down will be settled on or before the 3rd
Trading Day after delivery of the Company Draw Down Notice (“Company Settlement
Date”).  The number of shares of Preferred Stock to be issued upon each
Settlement of a Company Draw Down shall equal the Company Investment Amount
divided by the Stated Value.
 
(f)           Each Company Draw Down must be made to all Purchasers based on
their Pro Rata Portion.  The aggregate amount of Draw Downs the Company may make
is $495,000.
 
6.2 Purchaser Draw Down Terms.
 
(a)           Each Purchaser must inform the Company by delivering on or before
December 31, 2012, a draw down notice, in the form of Exhibit D hereto (the
“Purchaser Draw Down Notice”), via facsimile or email transmission in accordance
with Section 8.3, as to the dollar amount of the Purchaser Draw Down (the
“Purchaser Investment Amount”) such Purchaser wishes to exercise.
 
(b)           Each Purchaser Draw Down will be settled on or before the 3rd
Trading Day after delivery of such Purchaser Draw Down Notice (“Purchaser
Settlement Date”).  The number of shares of Preferred Stock to be issued upon
each Settlement of a Purchaser Draw Down shall equal the Purchaser Investment
Amount divided by the Stated Value.
 
(c)           The aggregate amount of Draw Downs a Purchaser may make shall
equal such Purchaser’s Pro Rata Portion of $495,000.
 
ARTICLE VII.
 
TERMINATION
 
7.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Initial Closing has not been consummated on or before
October 31, 2012; provided, however, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).
 
 
17

--------------------------------------------------------------------------------

 
 
                             
ARTICLE VIII.
 
MISCELLANEOUS
 
8.1 Fees and Expenses.  At the Initial Closing, the Company has agreed to
reimburse Alpha Capital (“Alpha”) the non-accountable sum of $45,000 for its
legal fees and non-accountable due diligence and other expenses, none of which
has been paid prior to the Initial Closing.  Alpha may deduct said amount from
its Initial Subscription Amount in satisfaction of such payment.  The Company
shall deliver to each Purchaser, prior to the Initial Closing, a completed and
executed copy of the Initial Closing Statement, attached hereto as Annex
A.  Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.  The Company shall pay all Transfer Agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to the Purchasers.
 
8.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, any Draw Down Notices, the Prospectus and the Prospectus
Supplements, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
8.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
via email at the email address set forth on the signature pages attached hereto
prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number or via email at the email address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto and
may be changed upon three days’ notice in accordance with the terms of this
Section 8.3.
 
8.4 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least 67% in
interest of the Preferred Stock then outstanding or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
8.5 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
8.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
8.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8.
 
8.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then, in addition to the obligations of the Company under Section
4.8, the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
 
18

--------------------------------------------------------------------------------

 
 
8.9 Survival.  The representations and warranties contained herein shall survive
the Initial Closing and the delivery of the Securities.
 
8.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
8.11 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
8.12 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Preferred
Stock, the applicable Purchaser shall be required to return any shares of Common
Stock subject to any such rescinded conversion notice.
 
8.13 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
8.14 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
8.15 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
8.16 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through
G&M.  G&M does not represent any of the Purchasers and only represents
Alpha.  The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.
 
8.17 [RESERVED]
 
 
19

--------------------------------------------------------------------------------

 
 
8.18 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
8.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
8.20 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


 
(Signature Pages Follow)
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


WESTINGHOUSE SOLAR, INC.
 
 
Address for Notice:
1475 S. Bascom Ave., Suite 101
Campbell, CA 95008
By:__________________________________________
     Name:
     Title:
 
With a copy to (which shall not constitute notice):
Fax: 408-879-0160
   







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
21

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO WEST SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
_________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as address for
notice):










Initial Subscription Amount: $_________________


Shares of Series C Preferred Stock: _________________




EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]

 
22

--------------------------------------------------------------------------------

 

Annex A


INITIAL CLOSING STATEMENT
 


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $750,000 of Series C Preferred Stock
from Westinghouse Solar, Inc., a Delaware corporation (the “Company”).  All
funds will be wired into an account maintained by the Company.  All funds will
be disbursed in accordance with this Initial Closing Statement.


Disbursement Date:
October ___, 2012





I.   PURCHASE PRICE
 
   
Gross Proceeds to be Received
$[750,000]
   
II.      DISBURSEMENTS
 
   
 
$
 
 
$
   
$
   
$
   
$
   
Total Amount Disbursed:
$
           
WIRE INSTRUCTIONS:
 
 
 
To: _____________________________________
 
 
 
 
 
 
To: _____________________________________
 
 
 
 
 
 




 
23

--------------------------------------------------------------------------------

 



Exhibit A


CERTIFICATE OF DESIGNATION



 
24

--------------------------------------------------------------------------------

 

Exhibit B


LEGAL OPINION



 
25

--------------------------------------------------------------------------------

 

Exhibit C


COMPANY DRAW DOWN NOTICE / COMPLIANCE CERTIFICATE


The undersigned hereby certifies, with respect to shares of Series C Preferred
Stock of Westinghouse Solar, Inc. (the “Company”) issuable in connection with
this Draw Down Notice and Compliance Certificate dated ________, 2012 (the
“Notice”), delivered pursuant to the Securities Purchase Agreement dated as of
October __, 2012 (the “Agreement”), as follows:


1.           The undersigned is the duly appointed _________ of the Company.


2.           Except as set forth on the schedules attached hereto or in the SEC
Reports (as defined in the Agreement), including the SEC Reports filed after the
date of the Agreement, the representations and warranties of the Company set
forth in the Agreement are true and correct in all material respects as though
made on and as of the date hereof, except for representations and warranties
which are expressly made as of a particular date.


3.           The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required under the
Agreement to be performed, satisfied or complied with by the Company at or prior
to the date of this Draw Down Notice.


4.           The Company Investment Amount is $___________.


5.           The Closing Price of the Common Stock immediately preceding today’s
date is $_______.


6.           The number of Draw Down Shares is _________.


7.           The Settlement Date is ___________.


The undersigned has executed this Certificate this ____ day of ________, 2012.




WESTINGHOUSE SOLAR, INC.




By: ____________________


Name: ____________________


Title: ____________________







 
26

--------------------------------------------------------------------------------

 

Exhibit D


PURCHASER DRAW DOWN NOTICE / COMPLIANCE CERTIFICATE




The undersigned hereby certifies, with respect to shares of Series C Preferred
Stock of Westinghouse Solar, Inc. (the “Company”) issuable in connection with
this Draw Down Notice and Compliance Certificate dated _______, 2012 (the
“Notice”), delivered pursuant to the Securities Purchase Agreement dated as of
October _, 2012 (the “Agreement”), as follows:


1.           The undersigned is the duly appointed _________ of __________
(“Purchaser”).


2.           The representations and warranties of Purchaser set forth in the
Agreement are true and correct in all material respects as though made on and as
of the date hereof, except for representations and warranties which are
expressly made as of a particular date.


3.           Purchaser has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required under the
Agreement to be performed, satisfied or complied with by Purchaser at or prior
to the date of this Draw Down Notice.


4.           The Purchaser Investment Amount is $___________.


5           The Closing Price of the Common Stock immediately preceding today’s
date is $_______.


6.           The number of Draw Down Shares is ___________.


7.           The Settlement Date is _________________.




The undersigned has executed this Certificate this ____ day of ________, 2012.


PURCHASER




By: ____________________


Name: ____________________


Title: ____________________




 
27
 
